   4:20-cr-03033-JMG-CRZ Doc # 30 Filed: 07/13/20 Page 1 of 1 - Page ID # 64



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:20CR3033

      vs.
                                                                ORDER
KEYANA LYNISE MARSHALL,

                    Defendant.


      Defendant has moved to continue the trial, (Filing No. 29), because the parties

are currently engaged in discussion to resolve address/resolve specific pretrial issues.

The motion to continue is unopposed. Based on the showing set forth in the motion, the

court finds the motion should be granted. Accordingly,


      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 29), is granted.

      2)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, United States District Judge, in Courtroom 1, 100 Centennial Mall
             North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
             August 31, 2020, or as soon thereafter as the case may be called, for a
             duration of three (3) trial days. Jury selection will be held at
             commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and August 31, 2020, shall be deemed excludable
             time in any computation of time under the requirements of the Speedy
             Trial Act, because although counsel have been duly diligent, additional
             time is needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      July 13, 2020.                            BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
